UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7311



ROSSIE C. FORD, JR.,

                                             Petitioner - Appellant,

          versus


LAKE VIEW CITY MUNICIPAL COURT; FOURTH CIRCUIT
SOLICITORS; COMMON PLEAS COURT CLERK AND COURT
REPORTERS; ATTORNEY GENERAL OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-99-1249-3-13-BC)


Submitted:   December 16, 1999           Decided:   December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Rossie C. Ford, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rossie C. Ford, Jr., seeks to appeal from the district court’s

order dismissing his petition for a writ of habeas corpus pursuant

to 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).   We dismiss the ap-

peal for lack of jurisdiction, because Ford’s notice of appeal was

not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on July

21, 1999.   Ford’s notice of appeal was postmarked September 21 and

filed on September 22, 1999.    Because Ford failed to file a timely

notice of appeal or to obtain an extension or reopening of the ap-

peal period, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                  2